Exhibit 99.2 GREAT PANTHER SILVER LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 GREAT PANTHER SILVER LIMITED THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) 1 TABLE OF CONTENTS PROFILE AND STRATEGY 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS 3 THIRD QUARTER 2013 SUMMARY 5 MINE OPERATING RESULTS 6 RESOURCE AND EXPLORATION UPDATE 12 SELECTED QUARTERLY INFORMATION 12 QUARTERLY TRENDS AND MARKET DATA 16 RESULTS OF OPERATIONS 18 NON-IFRS MEASURES 24 LIQUIDITY AND CAPITAL RESOURCES 26 OFF-BALANCE SHEET ARRANGEMENTS 28 FINANCIAL INSTRUMENTS 28 OUTLOOK 30 TRANSACTIONS WITH RELATED PARTIES 31 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 31 CHANGES IN ACCOUNTING STANDARDS 33 SECURITIES OUTSTANDING 34 INTERNAL CONTROLS OVER FINANCIAL REPORTING 34 DISCLOSURE CONTROLS AND PROCEDURES 35 RISKS AND UNCERTAINTIES 35 CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS 38 QUALIFIED PERSON 40 CAUTIONARY NOTE TO U.S. INVESTORS 40 ADDITIONAL SOURCES OF INFORMATION 40 GREAT PANTHER SILVER LIMITED THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) 2 This Management’s Discussion and Analysis (“MD&A”) prepared as of November 5, 2013 reviews the financial condition and results of operations of Great Panther Silver Limited (“Great Panther” or the “Company”) for the three and nine month financial periods ended September 30, 2013, and other material events up to the date of this report.The information in this MD&A is as at November 5, 2013 unless otherwise indicated.The following discussion should be read in conjunction with the annual audited consolidated financial statements and related notes for the year ended December 31, 2012 and the unaudited condensed interim consolidated financial statements and related notes for the three and nine month periods ended September 30, 2013. The financial data included in the discussion provided in this report have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.All dollar amounts are in Canadian dollars, unless otherwise noted. This MD&A contains forward-looking statements and should be read in conjunction with the risk factors described in the “Risks and Uncertainties” and “Cautionary Statement on Forward-Looking Statements” sections at the end of this MD&A, as well as “Description of the Business – Risk Factors” in the Company’s Annual Information Form (“AIF”) for the year ended December 31, 2012. This MD&A also makes reference to Cash Cost perSilver Ounce, EBITDA, Adjusted EBITDA, Cost of Sales before Non-Cash Items and Gross Profit before Non-cash Items.These are considered Non-IFRS Measures.Please refer to the “Non-IFRS Measures” section of this MD&A for an explanation of these measures and a reconciliation to the Company’s reported financial results. PROFILE AND STRATEGY Great Panther Silver Limited is a primary silver mining and exploration company listed on the Toronto Stock Exchange trading under the symbol GPR, and on the NYSE MKT trading under the symbol GPL.The Company’s current activities are focused on the mining of precious metals from its two wholly-owned operating mines in Mexico, Topia and Guanajuato.Great Panther is in the process of developing its San Ignacio Project with a view to production in 2014, and has two exploration projects, El Horcon and Santa Rosa, all of which are also located in Mexico.The Company is also pursuing additional mining opportunities within Latin America, with the goal of adding to its portfolio of mineral properties. All of Great Panther’s assets in Mexico are held through Minera Mexicana el Rosario, S.A. de C.V. (“MMR”), a wholly-owned subsidiary acquired in February 2004.In 2005, the Company incorporated Metálicos de Durango, S.A. de C.V. (“MDU”) and Minera de Villa Seca, S.A. de C.V (“MVS”).These two operating subsidiaries of the Company are responsible for the day-to-day affairs and operations of the Topia and Guanajuato Mines, respectively, through service agreements with MMR. The Company’s Topia Mine is located in the Sierra Madre Mountains in the state of Durango in northwestern Mexico and produces silver, gold, lead and zinc.The Guanajuato Mine Complex is located in the city of Guanajuato, in central Mexico, approximately 380 kilometres north-west of Mexico City, and produces silver and gold.Each mine has its own processing facility with capacity to support future expansion. Great Panther’s development stage property, the San Ignacio Project, is 22 kilometres by road from its Cata processing plant in Guanajuato.The Company’s Santa Rosa Project is located approximately 15 kilometres northeast of Guanajuato, and the El Horcon Project is located 60 kilometres northwest of Guanajuato. SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS The third quarter of 2013 saw improvements in silver and gold prices from the end of the second quarter of 2013.Despite this, silver and gold prices remain well below levels at the start of the year.Great Panther continued its efforts to reduce costs and improve grades at its wholly-owned Mexican mines.Important developments in the Company’s business since the start of the three months ended September 30, 2013 (the “third quarter”) are as follows: GREAT PANTHER SILVER LIMITED THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) 3 The Company announced the appointment of Mr. James Mullin to its Board of Directors, effective August 7, 2013.Mr. Mullin’s former role was Senior Vice President of North American Operations at Newmont Mining Corporation from which he retired after a successful 33 year career with the company.He holds a degree in Mining Engineering from the Colorado School of Mines and is a retired Professional Engineer in British Columbia. Record total metal production of 789,250 silver equivalent ounces was achieved during the third quarter, which marked the second successive quarterly record in this respect.Record metal production was also achieved at each mine. Great Panther realized a significant improvement in operating margins and reductions in cash costs in the third quarter of 2013 as a result of initiatives implemented in the prior quarter to both improve grade control and reduce production costs at the two operating mines.Initiatives taken to reduce operating costs included a reduction in the number of mining contractors at Guanajuato, renegotiation of mining contracts to create greater accountability for material and labor costs, improvements in mine planning and coordination with geology, and overall improvement of grade control.The Company is continuing to focus on improving grade control and reducing site costs and overheads. The overall improvement in operating margins and cash costs came mainly from Guanajuato. Topia’s operating costs have also improved, but by a much smaller margin.The number of operating mines at Topia has been reduced to 11 (from 14) and will be further reduced to nine by year-end. Production at the remaining mines will be increased in order to maintain overall production levels and improve efficiency. The Company also made reductions to exploration, general and administrative expenditures, and reduced capital expenditure and development programs, focusing on those with the greatest return on investment.These initiatives all contributed to improved cash-flow in the third quarter of 2013 as compared to the prior quarter. The Company focused most of its exploration efforts on its producing mines with a particular emphasis on resource delineation and extending ore zones in producing areas. Subsequent to the end of the third quarter, on October 8, 2013, Great Panther announced the receipt of the Environmental Impact Permit for the San Ignacio Project.The Company has since completed Phase I construction of a two-kilometre road and has commenced initial work on the new portal for ramp and mine development.An infill drill program was also initiated in October to more accurately define the resource.Production at San Ignacio is expected to begin in early 2014. On October 21, 2013, the Company announced it had completed an internal resource estimate for the El Horcon Project with sufficiently encouraging results to justify the next phase of exploration.The drill program tested 650 metres of strike length on the Diamantillo vein and various splays and nearby parallel structures and veinsthat occur within a NW-SE trending structural corridor six kilometres long by 2.5 kilometres wide.The resource estimate was prepared based upon the initial 2,156 metre, 24 hole surface drill program completed during the second quarter of 2013. (Refer to October 21, 2013news releasefor more details.) GREAT PANTHER SILVER LIMITED THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) 4 THIRD QUARTER 2013 SUMMARY Highlights (in 000s of CAD except ounces, amounts per share and per ounce) 2013 Q3 2012 Q3 Change 9 Months Ended Sep 30, 2013 9 Months Ended Sep 30, 2012 Change Revenue $ $ -6
